ICJ_088_Lockerbie_LBY_GBR_1998-12-17_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED KINGDOM)

ORDER OF 17 DECEMBER 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

ORDONNANCE DU 17 DECEMBRE 1998
Official citation:

Questions of Interpretation and Application of the 1971 Montreal Conven-

tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya

v. United Kingdom), Order of 17 December 1998, I.C.J. Reports 1998,
p. 746

Mode officiel de citation:
Questions d'interprétation et d'application de la convention de Montréal de
1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Royaume-Uni), ordonnance du 17 décembre 1998, C.ILJ. Recueil 1998,
p. 746

 

Sales number
ISSN 0074-4441 N° de vente: 7 1 7

ISBN 92-1-070786-9

 

 

 
746

INTERNATIONAL COURT OF JUSTICE

1998 YEAR 1998
17 December
General List
No. 88 17 December 1998

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED KINGDOM)

ORDER

The senior judge, acting President of the International Court of Justice
under Article 13, paragraph 3, of the Rules of Court,

Having regard to Article 48 of the Statute of the Court and Article 44,
paragraphs 3 and 4, of the Rules of Court,

Having regard to the Order of 30 March 1998, whereby the Court,
taking into account the views of the Parties, fixed 30 December 1998
as the time-limit for the filing of the Counter-Memorial of the United
Kingdom;

Whereas, by letter dated 8 December 1998, the Agent of the United
Kingdom referred to recent diplomatic initiatives and invited the Court
to consider a possible suspension or prolongation, for a fixed period, of
the time-limit for the filing of the Counter-Memorial of his Government;
and whereas, on receipt of that letter, the Deputy-Registrar transmitted a
copy thereof to the Agent of Libya;

Whereas, by letter dated 14 December 1998, the Agent of Libya indi-
cated that his Government objected, for reasons stated in that letter, to
any suspension or prolongation of the time-limit;

4
747 1971 MONTREAL CONVENTION (ORDER 17 XII 98)

Taking into account the preliminary exchange of views held by the
Court on the matter,

Extends to 31 March 1999 the time-limit for the filing of the Counter-
Memorial of the United Kingdom; and
Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this seventeenth day of December, one
thousand nine hundred and ninety-eight, in three copies, one of which
will be placed in the archives of the Court and the others transmitted to
the Government of the Great Socialist People’s Libyan Arab Jamahiriya
and the Government of the United Kingdom of Great Britain and
Northern Ireland, respectively.

(Signed) Shigeru Opa,
Senior Judge.

( Signed} Eduardo VALENCIA-OsPINA,
Registrar.
